           Case 1:18-cv-01556-AWI-GSA Document 25 Filed 06/26/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY A. SHARP,                                  1:18-cv-01556-AWI-GSA-PC
12                Plaintiff,                            ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS IN FULL
13         vs.                                          (ECF No. 24.)
14   AUDREY KING, et al.,                               ORDER DISMISSING THIS CASE,
                                                        WITHOUT PREJUDICE, FOR FAILURE
15                Defendants.                           TO COMPLY WITH THE COURT’S
                                                        ORDER AND FAILURE TO PAY THE
16                                                      FILING FEE
17                                                      ORDER FOR CLERK TO CLOSE CASE
18

19

20          Anthony A. Sharp (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
21   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United
22   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
23          On April 17, 2020, findings and recommendations were entered, recommending that this
24   case be dismissed, without prejudice, based on Plaintiff’s failure to comply with a court order
25   and failure to pay the filing fee. (ECF No. 24.) Plaintiff was granted fourteen days in which to
26   file objections to the findings and recommendations. (Id.) The fourteen-day time period has
27   expired, and Plaintiff has not filed objections or any other response to the findings and
28   recommendations.

                                                    1
           Case 1:18-cv-01556-AWI-GSA Document 25 Filed 06/26/20 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds the findings and recommendations to be supported by the record and proper analysis.
 4          Accordingly, THE COURT HEREBY ORDERS that:
 5          1.      The Findings and Recommendations entered by the Magistrate Judge on April 17,
 6                  2020, are adopted in full;
 7          2.      This action is dismissed, without prejudice, based on Plaintiff’s failure to comply
 8                  with a court order and failure to pay the filing fee for this action; and
 9          3.      The Clerk of Court is directed to close this case.
10
     IT IS SO ORDERED.
11

12   Dated: June 26, 2020
                                                  SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
